Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to Applicant’s Amendment and Response to Restriction/Election Requirement filed on 11/1/2021, wherein claims 25, 28 and 39 are amended. No claims are newly added or canceled.
Applicants’ election with traverse for the invention of Group I, encompassing claims 25-29, in the reply filed on 11/1/2021 is acknowledged.  The traversal is on the ground(s) that the art cited by the Office does not teach each element of the unifying technical feature, thus unity of invention exists and the restriction is improper. This is not found persuasive because, although the Office concedes that Chung et al. does not discloses a composition comprising HMOs for treating fatigue, the prior art of Vigsnaes et al. (US 2016/0243139, PTO-892) does teach the elements of the unifying feature. Specifically, Vigsnaes discloses a method for treating an IBS patient by administering a composition comprising 2’-FL and LNnT/LNT, wherein fatigue is taught as a symptom of IBS. (¶0010, 0018-0023) It is reasonable to expect that by treating IBS with the HMO composition of Vigsnaes that the patient would experience improvement in feeling fatigued. The restriction is still deemed proper and is maintained.
Claims 25-44 are pending in the instant application.
Claims 30-44 are withdrawn as being directed to a non-elected invention.
Claims 25-29 are examined on the merits herein.


Priority
This application is a National Stage Application of PCT/IB2018/058611, filed on 11/2/2017.  The instant application claims foreign priority to DKPA201700616 filed on 11/2/2017, DKPA201700679 filed on 11/30/2017 and PCT/IB2018/056308 filed on 8/21/2018. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 5/1/2020. 	
Information Disclosure Statement
The information disclosure statement (IDS) dated 5/1/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (EP 2888950 A1, 2015, PTO-892), in view of Jorda et al. (J. Clin. Gastro., 2010, PTO-892), further in view of Salomonsson et al. (US 2016/0310514, PTO-892) and Blazer et al. (US 2016/0120915, PTO-892).

Hernandez does not teach the instant limitations regarding bacterial relative abundance and does not teach improving the symptom of fatigue.
Jorda discloses that the symptom of fatigue in subjects with celiac disease is a major factor in the impairment of patients’ quality of life and that treatments, such as gluten free diet, do so in part by demonstrating an improvement in fatigue. (p. 423, 426)
Salomonsson et al. discloses that compositions comprising 2’-FL and LNnT administered to non-infant humans, for a treatment period of up to 8 weeks, are effective to increase the relative abundance of Bifodobacterium adolescentis. (Col. 3-4)
Blazer et al discloses a method of treating celiac disease by administering a probiotic, including LNnT, to thereby increase the abundance of Bifodobacterium. (Claim 148) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that improvement in fatigue would be expected in Hernandez’s method of treating celiac disease, based on the teaching of Jorda. It would be further obvious to expand the method of Hernandez to include administering LNnT based on the disclosure of Blazer that celiac disease can be treated by administering LNnT to increase Bifodobacterium abundance, In light of the teachings of Blazer and  Salomonsson it would be obvious that a composition comprising 2’-FL and LNnT would be expected to increase relative abundance of Bifodobacterium adolescentis. So while prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (EP 2888950 A1, 2015, PTO-892), in view of Jorda et al. (J. Clin. Gastro., 2010, PTO-892), further in view of Salomonsson et al. (US 2016/0310514, PTO-892) and Blazer et al. (US 2016/0120915, PTO-892), further in view of McConnell et al. (US 2016/0287637, PTO-892).
The disclosure of the prior art rendering the base claim obvious are referenced as discussed above. The combined prior art does not teach the modulation of GABA.
McConnell et al. teaches that bifidobacteria, including Bifidobacterium adolescentis, are able to synthesis folate de nova, ensuring its constant bioavailability, and can secrete neuromodulators such as gamma-aminobutyric acid (GABA), a potent inhibitory neurotransmitter involved in reducing stress, anxiety and depression. (¶0020)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that by increasing the relative abundance of Bifodobacterium adolescentis that the method of Hernandez/Jorda/Salomonson/Blazer would necessarily result in increased secretion of GABA based on the teaching of McConnell, thereby arriving at the instant invention.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623